DETAILED ACTION
Claims 1, 5-6, 10, and 12 have been amended. Claims 1-12 have been examined and are rejected.  Claims 13-21 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-12) in the reply filed on 07/09/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) was/were submitted on 07/27/2020, 10/14/2020, 12/02/2020, and 03/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 6, and 12 objected to because of the following informalities:
Claim 1, lines 5, “the second system” should be changed to “a second system”.
Claim 6, lines 9, “the second system” should be changed to “a second system”.
Claim 12, lines 6, “the second system” should be changed to “a second system”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/763,179 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
16357887
16763179
1. A method comprising: receiving, at a user equipment while being served by a first system and during protocol data unit session establishment or modification procedure, a message including an access point name aggregate maximum bit rate value; and when there is an inter-system change from the first system to the second system, setting, at the user equipment, an access point name 


2. The method of claim 1, wherein the first system comprises a fifth generation core network, wherein the second system comprises a fourth generation evolved packet system, wherein the inter-system change includes a change from an N1 interface to an S1 interface, and wherein the access point name aggregate maximum bit rate value maintains session continuity during the inter-system change.
3. The method of claim 1, wherein the message including the access point name 
claim 1, wherein the message including the access point name 

4. The method of claim 3, wherein the node comprises a packet data network gateway-control plane function (PGW-C), a session management function (SMF), and/or a packet data network gateway-control plane function co- located with the session management function.
5. The method of claim 1 further comprising: storing, at the user equipment, the received access point name aggregate maximum bit rate value for a session management context associated with the first system.
5. The method of claim 1 further comprising: storing, at the user equipment, the received default quality of service rule including the access point name aggregate maximum bit rate value session context management associated with the first system.
6. An apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least: receive, while being served by a first system and during 


7. The apparatus of claim 6, wherein the first system comprises a fifth generation core network, wherein the second system comprises a fourth generation evolved packet system, wherein the inter-system change includes a change from an N1 interface to an S1 interface, and wherein the access point name aggregate maximum bit rate value maintains session continuity during the inter-system change.

8. The apparatus of claim 6, wherein the message including the access point name aggregate maximum bit rate value is received from a node in the first system.
9. The apparatus of claim 8, wherein the node comprises a packet data network gateway-control plane function, a session management function, and/or a packet data network gateway-control plane function co-located with the session management function.
9. The apparatus of claim 8, wherein the node comprises a packet data network gateway-control plane function (PGW-C), a session management function (SMF), and/or a packet data network gateway-control plane function co-located with the session management function.
10. The apparatus of claim 6, wherein the apparatus is further caused to at least: store the received access point name aggregate maximum bit rate value for a session management context associated with the first system.
10. The apparatus of claim 6, wherein the apparatus further comprises means to at least: store the received default quality of service rule including the access point name aggregate maximum bit rate value session context management associated with the first system.
11. The apparatus of claim 6, wherein the apparatus comprises or is comprised in a user equipment.
11. (Currently Amended) The apparatus of claim 6, wherein the apparatus comprises or is comprised in a user equipment.

12. A non-transitory computer-readable storage medium comprising program code which when executed by at least one processor causes operations comprising: receiving, at a user equipment while being served by a first system and during protocol data unit session establishment or modification procedure, a message including a default quality of service rule, the default quality of service rule including an access point name aggregate maximum bit rate value; characterized in that when there is an inter-system change from the first system to the second system, setting, at the user equipment, an access point name aggregate maximum bit rate value of a session management context for the second system to the received access point name aggregate maximum bit rate value received while being served by the first system.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0068445 A1 to Wu et al. (hereinafter “Wu”).

As per claim 1, Wu discloses a method comprising: receiving, at a user equipment while being served by a first system and during protocol data unit session establishment or modification procedure, a message including an access point name aggregate maximum bit rate value (Fig. 7(1)-1 step 1, Fig. 7(f)-2) step 12 and [0464], of Wu discloses where a UE is being served by a first system (5G access network) and during a PDU session establishment receives a message which includes an APN AMBR); and when there is an inter-system change from the first system to the second system (Fig. 7(a)-1, steps 1 and 2, of discloses where there is a system change from a 5G access network to a 4G access network), setting, at the user equipment, an access point name aggregate maximum bit rate value of a session management context for the second system to the received access point name aggregate maximum bit rate value received while being served by the first system (Fig. 7(a)-1 steps 3, 4, and Fig. 7(a)-2 step 19, of Wu discloses where the UE sets an APN AMBR of a session management context. [0100], of Wu discloses where the UE uses the APN AMBR from a first system (5G network) as the APN AMBR is a second system (EPS/4G network) when there is a inter-system change (handover)).
As per claim 2, Wu discloses the method of claim 1, wherein the first system comprises a fifth generation core network (Fig. 7(a)-1 of Wu discloses where the first system is a 5G access network), wherein the second system comprises a fourth generation evolved packet system (Fig. 7(a)-1 and [0100] of Wu discloses where the second system is a 4G/EPS access network), wherein the inter-system change includes a change from an N1 interface to an S1 interface (Fig. 3, of Wu discloses where the UE making an inter system change moves from an N1 interface to an S1 interface), and wherein the access point name aggregate maximum bit rate value maintains session continuity during the inter-system change (Fig. 7(a)-1 and Fig. 7(a)-2, steps 6-13, of Wu discloses where the APN AMBR is used in maintaining session continuity using a forwarding tunnel).
As per claim 3, Wu discloses the method of claim 1, wherein the message including the access point name aggregate maximum bit rate value is received from a node in the first system (Fig. 7(f)-2, steps 10-12, of Wu discloses where the APN AMBR is received from a node in the 5G network (AMF node).  Fig. 3, of Wu discloses the SMF/AMF node is part of the 5G network).
As per claim 4, Wu discloses the method of claim 3, wherein the node comprises a packet data network gateway-control plane function (Fig. 3, of Wu discloses the SMF+PGW-C), a session management function (Fig. 3, of Wu discloses the SMF+PGW-C), and/or a packet data network gateway-control plane function co-located with the session management function (Fig. 3, of Wu discloses the SMF co-located with the PGW-C (SMF+PGW-C)).
As per claim 5, Wu discloses the method of claim 1 further comprising: storing, at the user equipment, the received access point name aggregate maximum bit rate value for a session management context associated with the first system (Fig. 7(f)-2 step 12 of Wu discloses where the APN AMBR is received by the UE and [0732] discloses where the UE/terminal includes a memory for storing data for the UE/terminal).
As per claim 6, Wu discloses an apparatus ([0732], of Wu discloses a terminal/UE) comprising: at least one processor ([0730], of Wu discloses a processor); and at least one memory including computer program code ([0732], of Wu discloses a memory storing software programs), the at least one memory and the computer program code configured to, with the at least one processor ([0730-0732], of Wu discloses the components of the UE/terminal communicatively coupled to perform the functions of the UE/terminal), cause the apparatus to at least: receive, while being served by a first system and during protocol data unit session establishment or modification procedure, a message including an access point name aggregate maximum bit rate value (Fig. 7(1)-1 step 1, Fig. 7(f)-2) step 12 and [0464], of Wu discloses where a UE is being served by a first system (5G access network) and during a PDU session establishment receives a message which includes an APN AMBR); and when there is an inter-system change from the first system to the second system (Fig. 7(a)-1, steps 1 and 2, of discloses where there is a system change from a 5G access network to a 4G access network), set an access point name aggregate maximum bit rate value of a session management context for the second system to the received access point name aggregate maximum bit rate value received while being served by the first system (Fig. 7(a)-1 steps 3, 4, and Fig. 7(a)-2 step 19, of Wu discloses where the UE sets an APN AMBR of a session management context. [0100], of Wu discloses where the UE uses the APN AMBR from a first system (5G network) as the APN AMBR is a second system (EPS/4G network) when there is a inter-system change (handover)).
As per claim 7, Wu discloses the apparatus of claim 6, wherein the first system comprises a fifth generation core network (Fig. 7(a)-1 of Wu discloses where the first system is a 5G access network), wherein the second system comprises a fourth generation evolved packet system (Fig. 7(a)-1 and [0100] of Wu discloses where the second system is a 4G/EPS access network), wherein the inter-system change includes a change from an N1 interface to an S1 interface (Fig. 3, of Wu discloses where the UE making an inter system change moves from an N1 interface to an S1 interface), and wherein the access point name aggregate maximum bit rate value maintains session continuity during the inter-system change (Fig. 7(a)-1 and Fig. 7(a)-2, steps 6-13, of Wu discloses where the APN AMBR is used in maintaining session continuity using a forwarding tunnel).
As per claim 8, Wu discloses the apparatus of claim 6, wherein the message including the access point name aggregate maximum bit rate value is received from a node in the first system (Fig. 7(f)-2, steps 10-12, of Wu discloses where the APN AMBR is received from a node in the 5G network (AMF node).  Fig. 3, of Wu discloses the SMF/AMF node is part of the 5G network).
As per claim 9, Wu discloses the apparatus of claim 8, wherein the node comprises a packet data network gateway-control plane function (Fig. 3, of Wu discloses the SMF+PGW-C), a session management function (Fig. 3, of Wu discloses the SMF+PGW-C), and/or a packet data network gateway-control plane function co-located with the session management function (Fig. 3, of Wu discloses the SMF co-located with the PGW-C (SMF+PGW-C)).
As per claim 10, Wu discloses the apparatus of claim 6, wherein the apparatus is further caused to at least: store the received access point name aggregate maximum bit rate value for a session management context associated with the first system (Fig. 7(f)-2 step 12 of Wu discloses where the APN AMBR is received by the UE and [0732] discloses where the UE/terminal includes a memory for storing data for the UE/terminal).
As per claim 11, Wu discloses the apparatus of claim 6, wherein the apparatus comprises or is comprised in a user equipment ([0732] discloses where the UE/terminal).
As per claim 12, Wu discloses a non-transitory computer-readable storage medium comprising program code which when executed by at least one processor ([0730-0732], of Wu discloses the components of the UE/terminal communicatively coupled to perform the functions of the UE/terminal.  The components including a memory with software stored thereon for execution by a processor) causes operations comprising: receiving, at a user equipment while being served by a first system and during protocol data unit session establishment or modification procedure, a message including an access point name aggregate maximum bit rate value (Fig. 7(1)-1 step 1, Fig. 7(f)-2) step 12 and [0464], of Wu discloses where a UE is being served by a first system (5G access network) and during a PDU session establishment receives a message which includes an APN AMBR); and when there is an inter-system change from the first system to the second system (Fig. 7(a)-1, steps 1 and 2, of discloses where there is a system change from a 5G access network to a 4G access network), setting, at the user equipment, an access point name aggregate maximum bit rate value of a session management context for the second system to the received access point name aggregate maximum bit rate value received while being served by the first system (Fig. 7(a)-1 steps 3, 4, and Fig. 7(a)-2 step 19, of Wu discloses where the UE sets an APN AMBR of a session management context. [0100], of Wu discloses where the UE uses the APN AMBR from a first system (5G network) as the APN AMBR is a second system (EPS/4G network) when there is a inter-system change (handover)).

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that the cited Wu reference does not disclose the limitation of independent claim 1, in particular “setting, at the user equipment, an access point name aggregate maximum bit rate value of a session management context for the second system to the received access point name aggregate maximum bit rate value received while being served by the first system”.  In the arguments Applicant states that this limitation should be read as the UE independently setting an access point name aggregate maximum bit rate value of a session management context without assistance from the network. While this can be one interpretation of the claim limitation it is not the only interpretation and the claim limitation does not explicitly state that the UE is independently setting the access point name aggregate maximum bit rate value of a session management context without assistance from the network. Further the claim does not explicitly state how the access point name aggregate maximum bit rate value of a .
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the UE setting an APN-AMBR (pages 9-10 of the arguments)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant’s arguments with regards to the remaining claims are moot in view of the response above.
	With regards to Applicant’s request that the double patenting rejection above be held in abeyance MPEP 804(I)(B)(1) states that a provisional double patenting rejection cannot be held in abeyance.  As Applicant’s response appears to be a bona fide response to the non-final rejection Applicant’s response is not being treated as non-compliant.  However Applicant must address the double patenting rejection in the next response to avoid the response being held to be non-compliant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476


/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476